Title: To George Washington from Thomas Forrest, 2 April 1781
From: Forrest, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia April 2nd 1781
                        
                        In Obedience to the Orders of Generall Knox I have repair’d to the post at Carlile, and as far as time would
                            Admitt perform’d every duty enjoin’d upon me, I should still have continued in the performance of the Order laid upon me,
                            but that the Honorable the Board of War were pleas’d to Break up the Post.
                        I of Course find myself in a very uneligible Situation, And as the present Commissary General of Military
                            Stores is at the point of Death and Cannot in all human probability Live many days, I have to Solicit Your Excellency’s
                            influence and recommendation to the Honorable the Congress (Whom I shall petition on the Subject) for that Appointment I
                            have Spoke to General Sullivan and others My Friends in Congress who informs me nothing is wanting but Your
                            recommendation.
                        I need not point out to one of Your Excellencys Observation the Length or meritt of my Services, but trust
                            with them the Situation of my Little family together my wishes to render every Service to my Country, will entitle me to
                            Your favourable Opinion. And I am the more induc’d to this request from the very high and gratefull Since I have of Your
                            Excellencys paternal Goodness upon every Occasion, Assuring You that I am with the purest sentiments of
                            Attachment & Respect Your Excellency’s Most Obt & Very Hble servt
                        
                            Tho. Forrest
                        
                    